DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/05/2021 has been entered.
 
Allowable Subject Matter
Claim 1 and 7-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Atsushi et al. (JP 2004-001112 A) is the closest prior art: regarding Claim 1, Atsushi discloses an industrial robot comprising:
A lower arm mechanism having a first parallel link structure (2, 3, 6, 7).
An upper arm mechanism having a second parallel link structure (4, 9, 10, 11).
A base portion (1) forming a lower side part of the first parallel link structure (see Fig. 1, showing that the base portion forms a lower side portion of the first parallel link structure), the base portion being configured to rotate (see [0005] of the translation) about a vertical axis line (21).

An intermediate connection portion (7, 8, 9) forming an upper side part of the first parallel link structure and a proximal side part of the second parallel link structure (see Figs. 1 and 2), the intermediate connection portion being formed as an integral structure (see Figs. 1 and 2, showing that the elements making up the intermediate connection portion are all connected and are being considered integral).
An upper arm biasing unit (13) configured to apply a biasing force against a rotating operation of the wrist portion as it is rotated relative to the second parallel link structure (see Figs. 1 and 2, showing that the biasing unit applies a biasing force against a downward rotation of the wrist; see also [0007] and [00111] of the translation, disclosing that the biasing unit carries out a pressing action to a motion and in a counter direction of the wrist portion, and further that this is to reduce torque on the wrist orientation motor especially when the industrial robot is moving heavy loads).
Wherein the industrial robot is a four axle (see Fig. 1, showing that the robot has at least four axles 21, 22, 23, 24).
Wherein the upper arm has an arm extension (9, 14) portion that extends from a rotational axis (27) of the upper arm and that exceeds the rotational axis of the upper arm on a proximal end side of the upper arm (see Figs. 1 and 2, showing that the arm extension extends from the upper arm link 10 at the rotational axis and extends outward from the rotational axis, and accordingly exceeds the rotational axis).
Wherein the upper arm biasing unit is configured so as to apply a biasing force to the arm extension portion (see Figs. 1 and 2; see also [0007] and [0011] of the translation). 

Wherein the upper arm biasing unit has a gas spring (see [0011] of the translation, disclosing that the biasing unit can be pneumatic, and accordingly is considered a gas spring).
Wherein the gas spring has a cylinder connected to an intermediate connection portion side and a piston connected to an arm extension portion side (see Figs. 1 and 2 showing that the piston connects to the extension portion side and the cylinder connects to the intermediate connection portion side).
Atsushi does not disclose nor render obvious that the industrial robot having the upper arm biasing unit, wherein the wrist portion is configured to rock vertically while always maintaining a vertical axis in a vertical direction when the upper arm is rotated with respect to the intermediate connection portion (i.e. as the upper arm moves up and down making a rocking motion in the vertical direction with the wrist attached on the distal end of the arm,  and therefore the arm pivots relative to wrist, while the vertical orientation of the wrist does not change relative to its surroundings). Rather, the wrist in Atsushi is designed to pivot relative to the vertical, and accordingly is not “always” in a vertical orientation. One having ordinary skill in the art before the effective filing date of the claimed invention would not have been motivated to modify Atsushi to maintain a vertical orientation of the wrist at all times, since this would limit the range of motion and application of the industrial robot, and would further require significant modification of the upper arm mechanism structure and wrist structure.
Nor does Atsushi disclose nor render obvious that the biasing force is against an upper arm during movement of the wrist as it descends while the upper arm is rotated downward. The biasing unit in Atsushi applies a biasing force to reduce the load applied to the motor and reduction gear for .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY ROBERT WEBER whose telephone number is (571)272-3307.  The examiner can normally be reached on 7:30 - 5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM J KELLEHER can be reached on (571) 272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/G.R.W./Examiner, Art Unit 3658                                                                                                                                                                                                        
/Jake Cook/Primary Examiner, Art Unit 3658